DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 16-18, drawn to a hanger and kit, classified in A47G33/10; and
II. Claims 9-15 and 19-21, drawn to a hanger and kit, classified in A47G33/08.
* A species election requirement begins on page 4 of this communication. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, i.e. the product of Invention I includes a hanger wherein the second end of its second side is connected to the second end of the first side such that the first and second sides define a third space and the first space, second space, and third space define a first unobstructed space, whereas the product of Invention II does not; and the product of Invention II includes a structure wherein the first curved portion is beside the second curved portion and including a bottom with first and second ends respectively connected to the second end of the first side and the second end of the second side, whereas the product of Invention I does not.  Additionally, as demonstrated by the instant figures and discussed in the instant .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the different inventions have achieved a separate status in view of their different classifications, the inventions are directed to mutually exclusive structures with materially different functions, an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one is not likely applicable to the other.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application also contains claims directed to groups of patentably distinct species. 
The First Species Group includes the following:
Species I, a hanger and related kit, wherein the hanger body is a plastic or polymer; 
Species II, a hanger and related kit, wherein the hanger body is a metal other than steel; 
Species III, a hanger and related kit, wherein the hanger body is music wire;
Species IV, a hanger and related kit, wherein the hanger body is spring wire;
Species V, a hanger and related kit, wherein the hanger body is high-carbon steel;
Species VI, a hanger and related kit, wherein the hanger body is stainless steel;
Species VII, a hanger and related kit, wherein the hanger body is a composite;
Species VIII, a hanger and related kit, wherein the hanger body is a ceramic; and


The Second Species Group includes the following: 
Species X, a hanger and related kit, wherein the hanger sides form a geometric figure; 
Species XI, a hanger and related kit, wherein the hanger sides form an animal; 
Species XII, a hanger and related kit, wherein the hanger sides form a person;
Species XIII, a hanger and related kit, wherein the hanger sides form a snowman. 

The species are independent or distinct because they are related to materially different products with materially different materials and/or structures and properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different species are related to products with materially different materials and/or structures and properties, an excessive number of separate search queries would be necessary if the species were examined together, and prior art applicable to one is not likely applicable to the others.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined from each Species Group even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. Any claims not identified as encompassing all elected species will be considered withdrawn from consideration.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784